Shughart, P. J.,
— Service of the complaint in the above captioned action of divorce *374was made by registered mail on defendant ouside the Commonwealth. A return receipt was filed but there was no identification of the signature thereon as that of defendant at the hearing before the master. Such proof of the signature of defendant is required. See Goodrich-Amram Civil Practice Comments, §1124 (a) —12.
It is quite probable that the required proof can be furnished and, therefore, the matter is referred back to the master for further action.
One other matter deserves mention. Plaintiff indicated that she is receiving support from her husband for the children. If this is so, then it would seem that service of the new notice of the refiling of the report could be effected.
And now, September 5, 1957, at 1 p.m., the above matter is referred back to the master for further proceedings in conformity to the foregoing opinion.
Notice of the refiling of the report to be given to defendant in the same manner as required for the initial filing.